Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 10/3/2019.  Claims 1-10 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claim(s) 1-4, drawn to a nucleic acid-containing library, each of whose members are synthesized to encode a semi-synthetic Type 1 VNAR polypeptide of the formula, from N-terminus to C-terminus, FW1--CDR1--FW2--HV2--FW2'--HV4--FW3--CDR3--FW4 wherein (a) FW1--CDR1--FW2--HV2--FW2'--HV4--FW3 has an amino acid sequence from any Type 1 VNAR; (b) CDR3 has an amino acid sequence of any one of TABLE-US-00009 (i) (SEQ ID NO: 59) C[X].sub.10CD[X].sub.17AA; (ii) (SEQ ID NO: 60) [X].sub.9CD[X].sub.5C[X].sub.7AA; or (iii) (SEQ ID NO: 61) [X].sub.10CD[X].sub.7C[X].sub.4AA; wherein each X independently encodes any amino acid or a stop codon; and (c) FW4 has an amino acid sequence from any Type 1 VNAR, class C40B, subclass 40/08.

Group II.  Claim(s) 5-7, drawn to a method of identifying a polypeptide that binds selectively to a target molecule of interest which comprises: (a) exposing a target molecule of interest to polypeptides produced by expression of a nucleic acid-containing library, each of whose members are synthesized to encode a semi-synthetic Type 1 VNAR polypeptide of the formula, from N-terminus to C-terminus, FW1--CDR1--FW2--HV2--FW2'--HV4--FW3--CDR3--FW4 wherein (a) FW1--CDR1--FW2--HV2--FW2'--HV4--FW3 has an amino acid sequence from any Type 1 VNAR; (b) CDR3 has an amino acid sequence of any one of TABLE-US-00009 (i) (SEQ ID NO: 59) C[X].sub.10CD[X].sub.17AA; (ii) (SEQ ID NO: 60) [X].sub.9CD[X].sub.5C[X].sub.7AA; or (iii) (SEQ ID NO: 61) [X].sub.10CD[X].sub.7C[X].sub.4AA; wherein each X independently encodes any amino acid or a stop codon; and (c) FW4 has an amino acid sequence from any Type 1 VNAR; and (b) separating polypeptides that selectively bind from those that do not selectively bind the target molecule, class C40B, subclass 30/04.

Group III.  Claim(s) 8-10, drawn to a method of identifying one or more polypeptides that selectively bind to a target molecule of interest which comprises: (a) contacting said target with a nucleic acid-containing library, each of whose members are synthesized to encode a semi-synthetic Type 1 VNAR polypeptide of the formula, from N-terminus to C-terminus, FW1--CDR1--FW2--HV2--FW2'--HV4--FW3--CDR3--FW4 wherein (a) FW1--CDR1--FW2--HV2--FW2'--HV4--FW3 has an amino acid sequence from any Type 1 VNAR; (b) CDR3 has an amino acid sequence of any one of TABLE-US-00009 (i) (SEQ ID NO: 59) C[X].sub.10CD[X].sub.17AA; (ii) (SEQ ID NO: 60) [X].sub.9CD[X].sub.5C[X].sub.7AA; or (iii) (SEQ ID NO: 61) [X].sub.10CD[X].sub.7C[X].sub.4AA; wherein each X independently encodes any amino acid or a stop codon; and (c) FW4 has an amino acid sequence from any Type 1 VNAR wherein said library is a phage display library; (b) separating phage that selectively bind said target molecule from those that do not selectively bind said target molecule to produce an enriched phage library; (c) repeating steps a) and b) with said enriched phage library to produce a further enriched phage library; (d) repeating step c) until said further enriched phage library is enriched from at least about 10- to about 10.sup.6-fold or more relative to the original phage library; and (e) plating said further enriched phage library and isolating and characterizing individual clones therefrom to thereby identify one or more polypeptides that selectively bind to a target molecule of interest, class G01N, subclass 33/68.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and III are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The methods of groups II and III have a different function and effect because the methods are distinct, Group II is drawn to a method of identifying a polypeptide that binds selectively to a target molecule of interest which comprises: (a) exposing a target molecule of interest to polypeptides produced by expression of a nucleic acid-containing library, each of whose members are synthesized to encode a semi-synthetic Type 1 VNAR polypeptide of the formula, from N-terminus to C-terminus, FW1--CDR1--FW2--HV2--FW2'--HV4--FW3--CDR3--FW4 wherein (a) FW1--CDR1--FW2--HV2--FW2'--HV4--FW3 has an amino acid sequence from any Type 1 VNAR; (b) CDR3 has an amino acid sequence of any one of TABLE-US-00009 (i) (SEQ ID NO: 59) C[X].sub.10CD[X].sub.17AA; (ii) (SEQ ID NO: 60) [X].sub.9CD[X].sub.5C[X].sub.7AA; or (iii) (SEQ ID NO: 61) [X].sub.10CD[X].sub.7C[X].sub.4AA; wherein each X independently encodes any amino acid or a stop codon; and (c) FW4 has an amino acid sequence from any Type 1 VNAR; and (b) separating polypeptides that selectively bind from those that do not selectively bind the target molecule and Group III is drawn to a method of identifying one or more polypeptides that selectively bind to a target molecule of interest which comprises: (a) contacting said target with a nucleic acid-containing library, each of whose members are synthesized to encode a semi-synthetic Type 1 VNAR polypeptide of the formula, from N-terminus to C-terminus, FW1--CDR1--FW2--HV2--FW2'--HV4--FW3--CDR3--FW4 wherein (a) FW1--CDR1--FW2--HV2--FW2'--HV4--FW3 has an amino acid sequence from any Type 1 VNAR; (b) CDR3 has an amino acid sequence of any one of TABLE-US-00009 (i) (SEQ ID NO: 59) C[X].sub.10CD[X].sub.17AA; (ii) (SEQ ID NO: 60) [X].sub.9CD[X].sub.5C[X].sub.7AA; or (iii) (SEQ ID NO: 61) [X].sub.10CD[X].sub.7C[X].sub.4AA; wherein each X independently encodes any amino acid or a stop codon; and (c) FW4 has an amino acid sequence from any Type 1 VNAR wherein said library is a phage display library; (b) separating phage that selectively bind said target molecule from those that do not selectively bind said target molecule to produce an enriched phage library; (c) repeating steps a) and b) with said enriched phage library to produce a further enriched phage library; (d) repeating step c) until said further enriched phage library is enriched from at least about 10- to about 10.sup.6-fold or more relative to the original phage library; and (e) plating said further enriched phage library and isolating and characterizing individual clones therefrom to thereby identify one or more polypeptides that selectively bind to a target molecule of interest.  Furthermore, the methods of groups II and III have distinct method steps. 

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process.  For example, the nucleic acid-containing library can be used as an immunological composition for generating an immune response in vivo.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process.  For example, the phage displayed library can be used as an immunological composition for generating an immune response in vivo.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A (one total election):
	A.  A single specific species selection of "the CDR3 amino acid sequence".  For example, the Applicant could elect "SEQ ID NO 59" OR "SEQ ID NO 60".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B, C and D (four total elections):
	A.  A single specific species selection of "the CDR3 amino acid sequence".  For example, the Applicant could elect "SEQ ID NO 59" OR "SEQ ID NO 60".
	B.  A single specific species selection of what "the target molecule" is associated with.  For example, the Applicant could elect "expressed on the surface of phage" OR "expressed on the surface of" a bacterium.
C.  A single specific species selection of "the target molecule".  For example, the Applicant could elect "BAFF" OR "TfR".
	D.  A single specific selection of a method either with OR without the steps using "(c) identifying high affinity binders from the polypeptide binders, wherein high affinity binders have an affinity of from about 0.1 nM to 250 nM, 1 nM to 250 nM, 10 nM to 250 nM, 50 nM to 250 nM, 100 nM to 250 nM, 0.1 nM to 100 nM, 1 nM to 100 nM, 10 nM to 100 nM, 50 nM to 100 nM, 0.1 nM to 50 nM, 1 nM to 50 nM, 5 nM to 50 nM, 10 nM to 50 nM, 0.1 nM to 25 nM, 1 nM to 25 nM, 5 nM to 25 nM, or 10 nM to 25 nM".

	If the Applicant elects Group III, the Applicant is required to make an election from A, B and C (three total elections):
	A.  A single specific species selection of "the CDR3 amino acid sequence".  For example, the Applicant could elect "SEQ ID NO 59" OR "SEQ ID NO 60".
	B.  A single specific species selection of what "the target molecule" is associated with.  For example, the Applicant could elect "expressed on the surface of phage" OR "expressed on the surface of" a bacterium.
C.  A single specific species selection of "the target molecule".  For example, the Applicant could elect "BAFF" OR "TfR".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example "the CDR3 amino acid sequence" could be "SEQ ID NO 59" OR "SEQ ID NO 60".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 1, 5 and 8 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639